                 Case 1:13-cv-08580-GWG Document 181 Filed 08/23/19 Page 1 of 2


                                                    WALL STREET PLAZA
                                                      88 PINE STREET
                                                     SEVENTH FLOOR
                                             NEW YORK, NY 10005-1801
                                             TELEPHONE 212-220-3830

                                              FACSIMILE 212-220-3780                          JOHN A.V. NICOLETTI
                                               general@nicolettihornlg.com                     MANAGING PARTNER
                                                                                      DIRECT DIAL: 21 2-220-3837
                                                    www.nicolettlhornlg.com       JNICOLETTl@NICOLETTIHORNIG.COM




                                                      August 23, 2019



      VIA ECF and FACSIMILE {212) 805-4268

      Hon. Gabriel W. Gorenstein
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, New York 10007

      Re:      Starr Indemnity & Liability Company
               v. Brightstar Corp. et al.
               Index No.:            13 Civ. 8580 (GWG)
               NHS File No.:         28000048 JAVN

      Dear Judge Gorenstein:

              We represent Plaintiff Starr Indemnity & Liability Company ("Starr"). We refer to Your
      Honor's July 12, 2019 Opinion and Order on the parties' motions for partial summary judgment
      (ECF Doc. 176) and Your Honor's Order of the same date directing the parties to file certain pre-
      trial documents on or before September 6, 2019 (ECF Doc. 178).

              The parties have been engaged in negotiations to resolve all outstanding issues without
      trial and are working towards submission for Your Honor's consideration a proposed form of
      Final Judgment, in order to obtain immediate appellate review. Accordingly, pursuant to Rule
      1 (E) of Your Honor's Individual Practices, we write on behalf of all parties to respectfully
      request a thirty (30) day extension of the September 6, 2019 deadline.




NEW .JERSEY                              ILLINOIS                                          GEORGIA

505 MAIN STREET, SUITE 106               ONE NORTHBROOK PLACE                              4555 MANSELL ROAD, SUITE 300
HACKENSACK, NJ 07601-5928                5 REVERE DRIVE, SUITE 200, NORTHBROOK, IL 60062   ALPHARETTA, GA 30022
T 20 1 -343-0970 • F 201 -343-5882       T 847-205-5309 • F 847-205-5310                   T 770-521-4234 • F 770-521-4200
                Case 1:13-cv-08580-GWG Document 181 Filed 08/23/19 Page 2 of 2
Hon. Gabriel W. Gorenstein
August 23, 2019
Page - 2 -


       This is the first request by the parties for an extension of this deadline. All parties
consent to the requested extension.


                                                                        Respectfully submitted,

                                                             NICOLETTI HORNIG & SWEENEY

                                            By:                      s/ John A. V. Nicoletti

                                                                            John A.V. Nicoletti
JAVN/NN/mm


cc:

VIA ECF

All Counsel of Record




X:\Public Word Files\28\48\Letter to Judge Gorenstein re deadline extension 8-23-19 final.doc
